Citation Nr: 1536816	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-06 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to payment of an additional two months of temporary total disability compensation for service-connected prostate cancer, status post prostatectomy.

2.  Entitlement to service connection for a grade one anterolisthesis of the low back.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from April 1968 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October and November 2009 rating decisions by the Detroit, Michigan, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  Service connection for prostate cancer was granted in the October 2009 decision, and a 100 percent evaluation was assigned from January 13, 2009, to June 1, 2009; a 10 percent rating was assigned thereafter.  In the November 2009 decision, service connection for a grade one anterolisthesis was denied.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for a grade one anterolisthesis of the low back is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran underwent a prostatectomy by a private doctor on November 24, 2008.

2.  The Veteran's original claim of service connection, to include a claim for prostate cancer, was received by VA on January 13, 2009.

3.  Prostate cancer was effectively treated by the prostatectomy; the surgery removed the cancerous gland in its entirety.



CONCLUSION OF LAW

The criteria for payment of an additional two months of temporary total disability compensation for service-connected prostate cancer, status post prostatectomy, are not met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.115b, Diagnostic Code 7528 (2105).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluation and effective dates following the grant of service connection for prostate cancer.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

Moreover, the Veteran does not dispute any of the facts of the case cited by VA; he seeks only an explanation for the period of payment of a 100 percent disability evaluation.  This is governed by the law, and is not dependent upon any factual development.  Therefore, as the law is dispositive in this claim, the duty to assist is not applicable.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  There is no development which can be undertaken.


Analysis

The Veteran is service-connected for prostate cancer.  That condition is rated under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528, which provides that during active disease, and for a period of six months following cessation of therapeutic treatment, a 100 percent evaluation is to be assigned.  Thereafter, following examination, a rating is to be assigned based on predominant residuals of the disease.  38 C.F.R. § 4.115b, Code 7528.

The Veteran was assigned a 100 percent disability evaluation from January 13, 2009, to June 1, 2009, and a 10 percent rating thereafter.  He does not dispute the level of evaluation for any period.  Instead, he expresses confusion over why he did not receive the benefit of payment of the full six month period of total evaluation, as his therapy ended with surgery on November 24, 2008, and the total evaluation accrued at that time.

The simple answer is that while the Veteran was eligible for a total rating from no later than November 24, 2008, his right to payment of benefits did not arise until January 13, 2009.  

Service connection was granted effective January 13, 2009, the date on which the Veteran's claim was received.  This is consistent with the applicable regulation.  The effective date of service connection is generally the later of the date of claim or the date entitlement arose.  38 C.F.R. § 3.400.

While it is entirely correct that the six month period for which a total disability evaluation was assignable for prostate cancer ran from November 24, 2008, when rhe Veteran underwent surgery, the Veteran was not actually service-connected for almost two more months.  Compensation is defined as a monthly payment made by VA to a Veteran because of service-connected disability.  38 C.F.R. § 3.4(a).  Until the Veteran was granted service connection, his prostate cancer was not compensable.  VA cannot pay him for a period for which he was not entitled to receive compensation benefits.

The Board has considered whether the Veteran's statements may constitute a claim for an earlier effective dated of service connection, but at no time has he raised any disagreement with the assigned effective dates.  His objections related entirely to payment.  The Board additionally notes that discussions of whether the six month period is begun exactly on the November surgery date or on December 1, 2008, are irrelevant, as VA does not pay benefits for partial months and the total evaluation would have continued through the end of May 2009 regardless of which date was selected.


ORDER

Entitlement to payment of an additional two months of temporary total disability compensation for service-connected prostate cancer, status post prostatectomy is denied.


REMAND

In a November 2009 rating decision, the RO denied service connection for a grade one anterolisthesis of the low back, finding that such was a congenital deformity.  In a statement received in January 2010, the Veteran requested review of this denial by a Decision Review Officer (DRO), arguing that the low back condition had been aggravated by service.

The request for DRO review constitutes a notice of disagreement (NOD) with the November 2009 rating decision, as it clearly states a desire for appellate review.  It also clearly identifies the issue to be appealed, and the specific grounds for the appeal.  38 C.F.R. § 20.201.

Review of the physical and electronic claims files does not indicate that any further action has been taken regarding the low back.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC regarding the issue of service connection for a grade one anterolisthesis of the low back.  Advise the Veteran of the procedural requirements to continue an appeal of each issue.  If a substantive appeal is timely filed with regard to all or any of these matters, the perfected issue should be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


